Filed Pursuant to Rule 424(b)(3) Registration No. 333-143415 REITPLUS, INC. SUPPLEMENT NO. 4 DATED MAY 15, 2008 TO THE PROSPECTUS DATED NOVEMBER 21, This document supplements, and should be read in conjunction with, our prospectus dated November 21, 2007 and Supplement No. 3, dated April 24, 2008, relating to our offering of 55,263,158 shares of common stock. The purpose of this Supplement No. 4 is to disclose: · the status of our initial public offering; and · our investment in a joint venture. Status of Our Initial Public Offering As of May 12, 2008, excluding shares purchased by our executive officers and directors, our dealer manager and our advisor and its affiliates, we had received and accepted subscriptions in ouroffering for 256,700 shares of our common stock, or $2,567,000.00, thereby exceeding the minimum offering requirement described in our prospectus. Having raised the minimum offering, the offering proceeds were released by the escrow agent to us and are available for the acquisition of properties and the other purposes disclosed in the prospectus.As of May 12, 2008, we had received and accepted subscriptions in our offering from all sources for 256,700 shares of common stock, or $2,567,000.00 Our Investment in a Joint Venture On February 20, 2008, at a meeting of the Board of Directors of REITPlus, Inc., our Board of Directors authorized our officers to take the necessary actions to negotiate and enter into a joint venture (the “Joint Venture”) with JP Morgan Strategic Property Fund (“JP Morgan”) and AmREIT Monthly Income & Growth Fund IV, L.P. (“MIG IV”), an affiliate of our sponsor. On February 29, 2008, the Joint Venture acquired a fee simple interest in Shadow Creek Ranch Town Center located in Pearland, Texas, or Shadow Creek Ranch, from an unaffiliated third party for a purchase price of $115,000,000, plus closing costs.We were not able to fund our investment in the Joint Venture at the closing of the acquisition of Shadow Creek Ranch because we had not received subscription proceeds in our initial public offering equal to at least $2.0 million in accordance with our escrow agreement with Wells Fargo, N.A. (the “Minimum Offering Requirement”).As a result, AmREIT, our sponsor, acquired a 10% interest in the Joint Venture for $5.1 million on our behalf.JP Morgan owns 80% of the Joint Venture and MIG IV owns 10% of the Joint Venture. On May 12, 2008, upon satisfaction of our Minimum Offering Requirement, we paid $2,550,000 to acquire a 5.0% interest in the Joint Venture.We will continue to use proceeds of our offering to acquire AmREIT’s remaining interest in the Joint Venture until we have made the entire investment of $5.1 million. Financing and Fees In connection with the acquisition of our interest in the Joint Venture, our investment is subject to a mortgage loan with MetLife in an amount of $65,000,000.The mortgage loan provides for a fixed rate of 5.48% through March 1, 2015.The outstanding balance on the loan at the time of maturity will be approximately $61,200,000.00. The loan is prepayable at any time prior to its maturity, subject to a prepayment penalty equal to the greater of (1) 1.0% of the outstanding balance or (2) a defeasance amount calculated pursuant to a standard formula based on the remaining life of the loan and then-current interest rates. The mortgage loan is secured by a mortgage on the property.Further, there is an additional $20,000,000 guaranty of the mortgage loan provided jointly and severally by JP Morgan, MIG IV, and REITPlus.JP Morgan, MIG IV and REITPlus have entered into a separate agreement, whereby the recourse associated with the $20,000,000 guaranty is limited to each party’s ownership interest in the Joint Venture.The guaranty will be released by MetLife based on the property achieving the following debt service coverage ratios: Debt Service Coverage Ratio: Maximum Guaranty: Less than 1.35 $20,000,000 1.35 to 1.49 $10,000,000 1.50 or greater $- We will pay our advisor an acquisition fee of $258,750, or 2.25% of our pro rata share of the purchase price of Shadow Creek Ranch, as we continue to purchase additional interests in the Joint Venture. Description of the Property Shadow Creek Ranch is a retail shopping center located in Pearland,
